DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 11-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-2, 4-7, 11-13, 21-24, the cited prior art of record does not teach or fairly suggest an apparatus along with claim features “a controller configured to detect a conduction angle of said silicon-controlled dimmer, to control said bleeder circuit to supplement a bleeder current being drawn from said DC bus after said main transistor is converted to be off from an on state, and to control said bleeder circuit not to operate when said conduction angle is greater than an angle threshold, or when said LED driver does not have silicon-controlled dimmer, in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus, wherein said controller is configured to supplement said bleeder current by comparing a sampling signal representative of a drive current flowing through said LED load against a reference ground, or by comparing a sampling signal representative of said DC bus voltage against a driving voltage of said LED load.” as recited in claim 1.
In regards to claims 14-15 and 17-20, the cited prior art of record does not teach or fairly suggest an apparatus along with claim features “wherein said supplementing said bleeder current comprises comparing a sampling signal representative of a drive current flowing through an LED load against a reference ground, or comparing a sampling signal representative of a DC bus voltage against a driving voltage of said LED load; c) controlling said bleeder circuit not to operate when said conduction angle is greater than an angle threshold, or when said LED driver does not have silicon-controlled dimmer; and d) wherein said LED driver comprises an output capacitor coupled in parallel with said LED load and having a first common node coupled to said DC bus and a second common node directly connected to a power terminal of said main transistor, and wherein said DC bus voltage has a half-sinusoidal waveform.” as recited in claim 14.
The claim in the application are deemed to be directed to an nonobvious improvement over Liu [US 2010/0164403 A1] who teaches a circuit for controlling light sources comprises a converter, a feedback circuit and a current distribution controller. The converter is operable for converting an input voltage to an output current and for providing the output current to the light sources. The feedback circuit is coupled to the light sources for generating feedback signals indicative of currents flowing through the light sources respectively.
The primary reason of allowance of the claims is improvement with a controller configured to detect a conduction angle of said silicon-controlled dimmer, to control said bleeder circuit to supplement a bleeder current being drawn from said DC bus after said main transistor is converted to be off from an on state, and to control said bleeder circuit not to operate when said conduction angle is greater than an angle threshold, or when said LED driver does not have silicon-controlled dimmer, in order to maintain a conduction state of said silicon-controlled dimmer by extending a duration of said bleeder current being drawn from said DC bus, wherein said controller is configured to supplement said bleeder current by comparing a sampling signal representative of a drive current flowing through said LED load against a reference ground, or by comparing a sampling signal representative of said DC bus voltage against a driving voltage of said LED load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844